Citation Nr: 0103647
Decision Date: 02/06/01	Archive Date: 04/17/01

Citation Nr: 0103647	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  95-22 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for allergies and a 
respiratory condition.

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3. Entitlement to service connection for Meniere's disease.

4. Entitlement to service connection for scoliosis of the 
thoracic spine.

5. Entailment to service connection for arthritis of the 
thoracic and lumbar spine.

6. Entitlement to service connection for residuals of 
exposure to Agent Orange.

7. Entailment to service connection for migraine equivalence.

8. Entitlement to an increased rating for degenerative disc 
disease and traumatic arthritis of the cervical spine, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen A. Bergquist, Counsel


FINDINGS OF FACT

1. The veteran appealed from an April 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

2.  The Board of Veterans' Appeals (Board) issued a decision 
on March 24, 1998, denying the benefits sought on appeal by 
the veteran.  That decision was appealed to the United States 
Court of Appeals for Veterans Claims (Court).

3. The veteran died in September 1999.

4.   In June 2000, the Court issued a decision in the 
veteran's appeal.

5.   In December 2000, the Court issued an Order vacating its 
June 2000 order, vacating the Board's March 1998 decision and 
dismissing the veteran's appeal due to the death of the 
veteran.


CONCLUSIONS OF LAW

Because of the death of the veteran while his appeal was 
pending, the March 1998 Board decision is vacated, and the 
appeal dismissed. Landicho v. Brown, 7 Vet. App. 42, 54-5 
(1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

In June 2000, the United States Court of Appeals for Veterans 
Claims (Court) issued an appellate decision in this matter.  
Following notice of the veteran's death, by decision of 
December 15, 2000, the Court revoked the order contained in 
its June 2000 decision and ordered that the Board's March 
1998 decision be vacated and the appeal dismissed.

As a matter of law, an appellant's claim does not survive his 
death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal 
has become moot by virtue of the death of the appellant and 
must be dismissed for lack of jurisdiction.  See 38 C.F.R.  §  
20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran. 38 C.F.R.  §  
20.1106 (2000).







	(CONTINUED ON NEXT PAGE)


ORDER

The Board's March 1998 decision is vacated and this appeal is 
dismissed.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
				Board of Veterans' Appeal

 



Citation Nr: 9808734	
Decision Date: 03/24/98    Archive Date: 04/14/98

DOCKET NO.  95-22 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for allergies and a 
respiratory condition.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for Menieres disease.

4.  Entitlement to service connection for scoliosis of the 
thoracic spine.

5.  Entitlement to service connection for arthritis of the 
thoracic and lumbar spine.

6.  Entitlement to service connection for residuals of 
exposure to Agent Orange.

7.  Entitlement to service connection for migraine 
equivalence.

8.  Entitlement to an increased rating for degenerative disc 
disease and traumatic arthritis of the cervical spine, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1976.

This appeal arises from an April 1995 rating decision of the 
St. Petersburg, Florida, Regional Office (RO).  In that 
decision, the RO found that new and material evidence had not 
been submitted to reopen a previously denied claim for 
allergies and respiratory conditions.  Also in that decision, 
the RO denied a claim for an increased rating for disability 
of the cervical spine, and denied claims for service 
connection for PTSD, Menieres disease, scoliosis of the 
thoracic spine, arthritis of the back, exposure to Agent 
Orange, and migraine equivalence.

Several of the issues in this appeal will be addressed in a 
REMAND that follows the decision on the other issues on 
appeal.  They include: the appeal to reopen a previously 
denied claim for allergies and respiratory conditions, the 
appeal for service connection for PTSD, certain aspects of 
the appeal for service connection for residuals of exposure 
to Agent Orange, and the appeal for service connection for 
migraine equivalence.

In correspondence dated in December 1996, the veteran 
appeared to express disagreement with a December 1996 rating 
decision, in which the RO denied the veterans claims for 
service connection for the following conditions: a pilonidal 
dimple birth defect of the veterans child, claimed as a 
result of exposure to herbicides; peripheral neuropathy, 
claimed as secondary to herbicide exposure; thoracic 
compression; lumbar compression; compressive neuropathy; 
calcification on a kidney; retention cyst on the left wall of 
the antrum; hemorrhoids; deviated nasal septum; and high 
frequency sensorineural hearing loss.

The RO has not yet addressed the veterans appeal of the 
December 1996 rating decision.  The claims denied in that 
decision are not inextricably intertwined with the current 
appeal.  The veterans expression of disagreement with the 
December 1996 rating decision is referred to the RO for 
appropriate action.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has Menieres disease that began 
during service, and that was caused by extensive, close range 
exposure to artillery noise.  He asserts that for several 
years the symptoms were made less obvious by antihistamines 
that he took for allergies.  The veteran also contends that 
he has scoliosis of the thoracic spine, and arthritis of the 
back, that began during service.

The veteran contends that he was exposed to Agent Orange 
during service, and that, as a result, he developed general 
malaise, nervousness, weakness, fatigue, loss of appetite, 
weight loss, insomnia, narcolepsy, diminished sex drive, 
diminished memory, diminished concentration, organic mental 
disease, back disorders, tingling and numbness in his upper 
and lower extremities, muscle spasms, muscle cramps, severe 
headaches, degenerative disc disease, respiratory problems, 
pneumonia, allergies, a rash on his neck, and the loss of his 
teeth.  He also asserts that his exposure to Agent Orange 
caused his wife to have two miscarriages, and his daughter to 
have a birth defect at the base of her spine.

Finally, the veteran contends that a higher rating is 
warranted for his cervical spine disability.  He asserts that 
he has constant pain in his upper back and neck, limitation 
of motion, and pain, numbness and tingling in his upper 
extremities.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1997), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the claims for service 
connection for Menieres disease, and for arthritis of the 
back, are not well grounded claims.  It is also the decision 
of the Board that the record supports service connection for 
scoliosis of the thoracic spine.

It is further the decision of the Board that the claim for 
service connection for general malaise, nervousness, 
weakness, fatigue, loss of appetite, weight loss, insomnia, 
narcolepsy, diminished sex drive, diminished memory, 
diminished concentration, organic mental disease, back 
disorders, tingling and numbness in his upper and lower 
extremities, muscle spasms, muscle cramps, severe headaches, 
degenerative disc disease, respiratory problems, pneumonia, 
allergies, the loss of his teeth, and his wifes 
miscarriages, all claimed as secondary to herbicide exposure, 
is not a well grounded claim.

Finally, it is the decision of the Board that the record 
supports a 20 percent disability rating for degenerative disc 
disease and arthritis of the cervical spine.



FINDINGS OF FACT

1.  The veteran submitted a timely notice of disagreement 
with a September 1977 rating decision that denied service 
connection for allergies and respiratory disorders.

2.  The veteran has not submitted competent, medical evidence 
of a nexus between his Menieres disease and noise exposure 
or other events during service.

3.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for service 
connection for scoliosis of the thoracic spine.

4.  Scoliosis of the thoracic spine was shown by x-ray both 
during and after service.

5.  The veteran has not submitted competent, medical evidence 
of a nexus between arthritis of the back (including the 
thoracic and lumbosacral spine) and disease or injury during 
service.

6.  The veteran has not submitted competent, medical evidence 
of a nexus between herbicide exposure during service and the 
following conditions: general malaise, nervousness, weakness, 
fatigue, loss of appetite, weight loss, insomnia, narcolepsy, 
diminished sex drive, diminished memory, diminished 
concentration, organic mental disease, back disorders, 
tingling and numbness in his upper and lower extremities, 
muscle spasms, muscle cramps, severe headaches, degenerative 
disc disease, respiratory problems, pneumonia, allergies, the 
loss of his teeth, and his wifes miscarriages.

7.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for an 
increased rating for a cervical spine disability.

8.  Degenerative disc disease and traumatic arthritis of the 
cervical spine are currently manifested by moderate 
limitation of motion, and episodes of pain, numbness, and 
tingling in the upper extremities.


CONCLUSIONS OF LAW

1.  The September 1977 rating decision denying service 
connection for allergies and respiratory disorders did not 
become a final decision.  38 U.S.C.A. § 7105 (West 1991).

2.  The claim for service connection for Menieres disease is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  Scoliosis of the thoracic spine was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1996).

4.  The claim for service connection for arthritis of the 
back (including the thoracic and lumbosacral spine) is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

5.  The claim for service connection for general malaise, 
nervousness, weakness, fatigue, loss of appetite, weight 
loss, insomnia, narcolepsy, diminished sex drive, diminished 
memory, diminished concentration, organic mental disease, 
back disorders, tingling and numbness in the upper and lower 
extremities, muscle spasms, muscle cramps, severe headaches, 
degenerative disc disease, respiratory problems, pneumonia, 
allergies, the loss of the veterans teeth, and his wifes 
miscarriages, all claimed as secondary to herbicide exposure, 
is not a well grounded claim.  38 U.S.C.A. § 5107 (West 
1991).

6.  The criteria for a 20 percent disability rating for 
degenerative disc disease and traumatic arthritis of the 
cervical spine have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5290, 5293 
(1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Menieres Disease

The veteran is seeking service connection for Menieres 
disease.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1996).  A person who submits a 
claim for veteran's benefits has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  The United States Court of 
Veterans Appeals (Court) has defined a well grounded claim as 
a plausible claim; one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  When a veteran has presented a well grounded 
claim within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), the Department of Veterans Affairs (VA) has a duty to 
assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).

In Caluza v. Brown, 7 Vet.App. 498 (1995), the Court set out 
three requirements that must be met in order for a claim of 
service connection to be considered well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence).  Third, there must be 
competent evidence of a nexus between the injury or disease 
in service and the current disability (medical evidence).  
The third requirement can be satisfied by a statutory 
presumption that certain diseases that manifest within 
certain prescribed periods are related to service.  Caluza, 
at 506.

Menieres disease was listed as a diagnosis in some VA 
outpatient treatment records from 1994 forward.  The 
veterans service medical records do not contain a diagnosis 
of Menieres disease.  Records of audiological testing during 
the veterans service revealed some decrease in hearing at 
high frequencies.  The service medical records contain no 
complaints, however, of tinnitus, vertigo, dizziness, or 
other symptoms of Menieres disease.

VA outpatient treatment records from May 1990 noted that the 
veteran reported that extension, or bending backward, of his 
cervical spine caused dizziness.  In VA outpatient treatment 
records from 1992 and 1993, the veteran reported that for the 
previous two years he had had episodes marked by dizziness, 
ringing of the ears, vision changes, and sweating.  In 
statements supporting his claim, the veteran argued that his 
Menieres disease began during service, but that it was not 
identified until later because antihistamines, which he took 
for allergies, also treated the symptoms of his Menieres 
disease.  He stated that his Menieres disease symptoms 
became apparent after a decrease in the amount of 
antihistamines he took.  He asserted that extensive exposure 
to artillery noise during service had caused his Menieres 
disease.

While there is evidence that the veteran currently has 
Menieres disease, medical records did not show symptoms of 
the disorder during service, or until several years after 
service.  The veteran has provided an explanation of the 
service-related cause of his Menieres disease, and the 
reason why the symptoms were not observed until several years 
after service.  The claim that his Menieres disease began 
during service, however, is supported only by the veterans 
own assertion.  No physician has stated that there is a 
connection between his Menieres disease and noise exposure 
during service.  In Espiritu v. Derwinski, 2 Vet.App. 492 
(1992), the Court explained that the testimony of a lay 
person, without medical training, cannot constitute medical 
evidence of causation or diagnosis, because a lay person is 
not competent to offer medical opinions.

In the absence of medical evidence of a nexus between injury 
or disease in service and the current Menieres disease, the 
evidence submitted thus far does not meet the third of the 
three requirement for a well grounded claim for service 
connection that were outlined by the Court in Caluza, supra, 
at 506.  As the claim for service connection for Menieres 
disease is not well grounded, it must be denied.


Scoliosis of the Thoracic Spine

The veteran is seeking service connection for scoliosis of 
his thoracic spine.  His claim is addressed by evidence in 
both service and VA medical records of scoliosis of the 
thoracic spine.  The Board finds that this evidence is 
sufficient to create a well grounded claim on that issue.  We 
are also satisfied that all facts relevant to the veteran's 
claim have been properly developed, so that VA has satisfied 
its statutory obligation to assist the veteran in the 
development of his claim.

No spine disorder or defect was noted when the veteran was 
examined for entry into service.  His service medical records 
indicate that he was treated in service for muscle strain, 
muscle spasms, and radiculopathy in his upper back.  He is 
service connected for degenerative disc disease and traumatic 
arthritis of the cervical spine.  In 1972, x-rays of the 
cervical spine and upper thoracic spine revealed no 
significant abnormalities.  Outpatient treatment records from 
May 1974 noted muscle spasm in the cervical spine area, and a 
slight lateral curve secondary to the spasm.  In 1976, x-rays 
of the cervical spine and upper thoracic spine revealed 
sigmoid scoliosis of the upper thoracic spine.  Muscle spasms 
in the thoracic spine are were also noted in 1976.

On VA examination in July 1977, x-rays revealed a mild 
scoliosis convexity in the thoracic spine.  In subsequent VA 
outpatient treatment records, the veteran reported pain in 
the cervical spine and thoracic spine areas.  In April 1994, 
Ed Barker, D.C., a private chiropractor who treated the 
veteran for several years, included thoracic neuritis-
radiculitis among his diagnostic impressions.  VA outpatient 
treatment records from 1996 noted possible thoracic outlet 
syndrome.

The medical evidence indicates that the veteran has thoracic 
spine scoliosis that was first noted during service.  The 
scoliosis was also found on VA examination after service.  
There is no evidence that separates the condition during 
service from the condition still found to exist after 
service.  The record supports, and the Board grants, service 
connection for scoliosis of the thoracic spine.

Arthritis of the Back

The veteran is seeking service connection for arthritis of 
the back.  He is already service connected for arthritis of 
the cervical spine.  Therefore, the Board will construe his 
claim as a claim for service connection for arthritis in the 
remaining areas of the back: the thoracic spine and the 
lumbosacral spine.  In the case of certain chronic diseases, 
including arthritis, service connection may be presumed if 
the disease became manifest to a degree of 10 percent 
disabling or more within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1997); 38 C.F.R. §§ 3.307, 3.309 (1996).

The veterans service medical records included numerous 
records of outpatient treatment for back pain.  On most 
occasions, the veteran described pain in the neck and upper 
back.  A few records referred to back pain, without 
specifying which areas of the back were affected.  On one 
occasion, in August 1976, the veteran reported low back pain 
as well as neck and shoulder pain.  The examiner noted a full 
range of motion of all areas of the spine.  No thoracic or 
lumbosacral x-rays were taken.  X-rays of the upper thoracic 
spine, taken in 1976, revealed sigmoid scoliosis; but no 
arthritis was noted.

In July 1985, the veteran wrote that he had recently begun to 
have numbness, pain, and tingling in his lower back and 
buttocks.  VA outpatient treatment notes indicated that the 
veteran was seen for chronic low back pain on various 
occasions from 1989 forward.  In 1990, examiners noted 
restriction of motion of the lumbar spine.  In May 1990, the 
examiners assessment was degenerative joint disease of the 
lumbar spine.

On VA examination in January 1994, the veteran reported that 
he had pain throughout his entire back.  X-rays of the 
cervical spine and lumbar spine revealed osteoarthritis in 
both areas.  The examiners impression was degenerative disc 
disease of the cervical spine, and minimal osteoarthritis of 
the lumbar spine.  In addition, a report describing chest 
x-rays noted minimal osteoarthritic changes in the thoracic 
spine.

There is medical evidence that the veteran had scoliosis and 
muscle spasms of the thoracic spine during service; but 
arthritis was not diagnosed during service.  There is no 
record indicating that arthritis became manifest in his 
thoracic spine within one year after his separation from 
service in November 1976.  Arthritis of thoracic spine was 
first shown on x-ray in 1994, many years after the veterans 
service.  Similarly, the veteran complained during service of 
low back pain, but no lumbar spine arthritis was diagnosed or 
shown on x-ray during service or within a year following 
service.  The earliest diagnosis of lumbar spine arthritis 
was in 1990; and x-rays consistent with that diagnosis were 
taken in 1994.

There is a separation of many years between the veterans 
service and the eventual development of arthritis in the 
thoracic and lumbosacral spine.  No medical professional has 
indicated that there is a link between the veterans service 
and the current arthritis in those areas.  In the absence of 
competent medical evidence of a nexus between service and the 
current disability, the claim for service connection does not 
meet the Courts requirements for a well grounded claim.  See 
Caluza, supra, at 506.  The Board finds that the claim for 
service connection arthritis of the back (thoracic and 
lumbosacral spine) is not well grounded, and must be denied.

Exposure to Agent Orange

The veteran is seeking service connection for exposure to 
Agent Orange.  VA does not grant service connection for 
exposure to a substance; rather, VA grants service connection 
for disabilities, which can include disabilities caused by 
exposure to a substance.  See 38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 1997); 38 C.F.R. § 3.303 (1996).  When 
certain specified diseases develop after exposure to an 
herbicide agent, such as Agent Orange, during service, 
regulations allow for service connection to be presumed, even 
when a disability is not shown to have been present during 
service.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (1997).  The 
disorders for which service connection may be presumed based 
on herbicide exposure include certain skin disorders, 
specified types of cancer, and acute and subacute peripheral 
neuropathy.  38 C.F.R. § 3.309(e) (1997).

A veteran who has had active service in the Republic of 
Vietnam during the Vietnam era, and who has any of the 
diseases listed in the regulation regarding presumptive 
service connection, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1997).

The veteran has reported a number of conditions and symptoms 
that he believes were caused by exposure to Agent Orange.  He 
reported that since his service in Vietnam or shortly 
thereafter, he has experienced general malaise, nervousness, 
weakness, fatigue, loss of appetite, weight loss, insomnia, 
narcolepsy, diminished sex drive, diminished memory, 
diminished concentration, and organic mental disease.  He 
reported that he has developed back disorders, tingling and 
numbness in his upper and lower extremities, muscle spasms, 
muscle cramps, severe headaches, degenerative disc disease, 
respiratory problems, pneumonia, allergies, a rash on his 
neck, and the loss of his teeth.  He asserts that his 
exposure to Agent Orange caused his wife to have two 
miscarriages, and his daughter to have a birth defect at the 
base of her spine.

The veterans claim that his exposure to Agent Orange caused 
his daughter to have a birth defect was addressed by the RO 
in a December 1996 rating decision.  The veteran has 
expressed disagreement with that decision, but the RO has not 
yet developed the issue for appeal.  In the introduction 
section of this decision, above, the Board has referred that 
issue to the RO for action.

One of the conditions that the veteran has claimed as related 
to herbicide exposure is a rash on his neck.  The regulations 
allow for presumptive service connection of the following 
skin disorders: chloracne or other acneform disease 
consistent with chloracne, and porphyria cutanea tarda.  See 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (1996).  The available 
medical records do not provide a diagnosis of the rash on the 
veterans neck.  The veteran should have a VA dermatological 
examination to establish the diagnosis of the skin condition 
on his neck.  That examination will be requested in the 
REMAND instructions that follow the decisions on the other 
issues in this appeal.

Most of the conditions that the veteran claims were caused by 
herbicide exposure are not included in the diseases listed in 
the regulation regarding presumptive service connection.  In 
particular, service connection may not be presumed for 
general malaise, nervousness, weakness, fatigue, loss of 
appetite, weight loss, insomnia, narcolepsy, diminished sex 
drive, diminished memory, diminished concentration, organic 
mental disease, back disorders, tingling and numbness in the 
upper and lower extremities, muscle spasms, muscle cramps, 
severe headaches, degenerative disc disease, respiratory 
problems, pneumonia, allergies, the loss of the veterans 
teeth, or his wifes miscarriages.  See 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (1997).

Nonetheless, the Board must consider any medical evidence or 
opinion that links a disability to herbicide exposure.  The 
veteran has claimed that he has psychological symptoms and 
disorders related to herbicide exposure.  That claim is 
addressed by a January 1995 psychological evaluation, 
performed by Alice G. Moore, Psy.D.  In that evaluation, Dr. 
Moore provided a diagnosis of personality change due to 
toxic exposure, combined type.  That diagnosis appears to 
indicate that Dr. Moore believes that the veteran has 
sustained a psychological disorder as a result of exposure to 
an herbicide agent.  Other mental health professionals who 
have examined the veteran, however, have provided different 
diagnoses.  More evidentiary development is needed to make a 
determination on this aspect of the veterans claim.  The 
remand instructions in this case include a new VA psychiatric 
examination of the veteran.  That examination should include 
an opinion from the examining psychiatrist regarding the 
relationship between herbicide exposure and any psychological 
disorders that the veteran currently has.  The Board will 
REMAND that portion of the claim, and include the appropriate 
instructions in the REMAND that follows the decisions on the 
other issues on appeal.

The veteran has not submitted any medical evidence to support 
his contentions that the remainder of his claimed conditions 
were caused by herbicide exposure.  In the absence of medical 
evidence of a nexus between those conditions and herbicide 
exposure, his claims for service connection for general 
malaise, nervousness, weakness, fatigue, loss of appetite, 
weight loss, insomnia, narcolepsy, diminished sex drive, 
diminished memory, diminished concentration, organic mental 
disease, back disorders, tingling and numbness in his upper 
and lower extremities, muscle spasms, muscle cramps, severe 
headaches, degenerative disc disease, respiratory problems, 
pneumonia, allergies, the loss of his teeth, and his wifes 
miscarriages, as a result of Agent Orange exposure are not 
well grounded claims, and must be denied.

The Board notes that some of the above conditions could be 
elements of a psychological disorder.  The veteran has 
claimed service connection for a psychological disorder 
residual related to Agent Orange exposure, and the Board has 
remanded that claim for further development.  If a 
psychological disorder is subsequently found to be service 
connected, the symptoms and manifestations of the disorder 
will, of course, be considered part of that service connected 
disorder.

Cervical Spine

The veteran is service connected for a cervical spine 
disability, described as degenerative disc disease at C3-C4 
and C5-C6, and traumatic arthritis.  He is seeking a higher 
rating for that disability.  Disability ratings are based 
upon the average impairment of earning capacity as determined 
by a schedule for rating disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1996).  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4 (1996).  
In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. §§ 4.2, 4.41 (1996).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (1996).  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(1996).


The veterans cervical spine disability is currently rated as 
10 percent disabling under Diagnostic Codes 5010 and 5293.  
Intervertebral disc syndrome is rated as 0 percent disabling 
if it is postoperative and cured, and 10 percent if it is 
mild.  The rating is 20 percent if the disorder is moderate, 
with recurring attacks.  If the disorder is severe, with 
recurring attacks, but with intermittent relief, a 40 percent 
rating is assigned.  A 60 percent rating is assigned when the 
disorder is pronounced, with persistent symptoms compatible 
with sciatic neuropathy, with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

Traumatic arthritis is rated based on limitation of motion, 
or, if the limitation of motion is noncompensable under the 
rating schedule, as 10 percent disabling for each group of 
minor joints affected by limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (1996).  Limitation of 
motion of the cervical spine is rated as 10 percent disabling 
if slight, 20 percent if moderate, and 30 percent if severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (1996).

VA outpatient treatment records dated from 1977 through 1997 
reflect ongoing treatment of the veteran for degenerative 
disc disease of the cervical spine, with neck and back pain.  
In February 1979, the veteran reported tingling in his arms 
and hands, and pain in his neck.  An examiner noted nerve 
root irritation secondary to cervical spine arthritis.  In 
September 1990, a VA orthopedist noted intermittent cervical 
muscle spasms , and recorded the range of motion of the 
veterans cervical spine as 40 degrees of flexion, 30 degrees 
of extension, lateral flexion of 35 degrees bilaterally, and 
rotation of 70 degrees bilaterally.

On VA examination in January 1994, the veteran reported that 
he had constant pain in his back.  He reported that prolonged 
sitting, standing, or walking intensified the pain.  He 
stated that if he held his arms in 90 degrees abduction for 
more than ten to fifteen seconds, he developed tingling in 
his hands and arms up to the elbows.  Examination of the 
veterans cervical spine revealed normal head posture, and a 
normal lordotic curve.  There was no spinous tenderness or 
paravertebral spasm on examination.  The ranges of motion of 
the cervical spine were 37 degrees of flexion, 16 degrees of 
extension, lateral flexion of 29 degrees to the right and 24 
degrees to the left, and rotation of 73 degrees to the right 
and 43 degrees to the left.  A compression test was negative, 
and there were no neurological deficits in the upper 
extremities.  X-rays revealed osteoarthritic changes with 
narrowing of the intervertebral spaces from the levels of C3 
through C7.

The veteran submitted treatment records from his chiropractic 
physician, Ed Barker, D.C.  In April 1994, Dr. Barker 
reported that the veteran had postural imbalance and cervical 
hyperlordosis.  The range of motion of the cervical spine was 
painful, with moderate to severe restriction.  Dr. Barker 
noted muscle spasm and motor weakness, as less as numbness, 
tingling, and pressure point tenderness.  His diagnoses 
included cervical disc displacement and compression of the 
cervical plexus.  A February 1995 examination by Pedro Y. 
Chan, D.O., a private physician, revealed a range of motion 
of 70 degrees of flexion, 55 degrees of extension, and 
lateral flexion of 55 degrees to the right and 45 degrees to 
the left.  No tenderness of the cervical spine was noted.

The medical records show some variation in limitation of 
motion and other manifestations of the veterans cervical 
spine disorders.  Overall, the recent range of motion 
findings are most consistent with moderate limitation of 
motion of the cervical spine.  The veteran has reported 
constant pain in his neck and back, as well as numbness and 
tingling in his upper extremities.  On some occasions, 
examining physicians have noted tenderness and muscle spasm; 
but other examinations were negative for neurological 
findings related to the cervical disc disease.  The bulk of 
the medical evidence does not confirm the veterans reports 
of severe and constant neurological effects, but the findings 
are sufficient to show moderate symptomatology and 
disability.  Based on moderate symptoms of degenerative disc 
disease, and moderate limitation of motion of the cervical 
spine, the most appropriate rating under the schedule for the 
veterans upper back disability is 20 percent.  The 
preponderance of the medical evidence is against a higher 
rating.



ORDER

A well grounded claim for service connection for Menieres 
disease not having been submitted, the claim is denied.

Entitlement to service connection for scoliosis of the 
thoracic spine is granted.

A well grounded claim for service connection for arthritis of 
the back (including thoracic and lumbosacral spine) not 
having been submitted, the claim is denied.

A well grounded claim not having been submitted for service 
connection for general malaise, nervousness, weakness, 
fatigue, loss of appetite, weight loss, insomnia, narcolepsy, 
diminished sex drive, diminished memory, diminished 
concentration, organic mental disease, back disorders, 
tingling and numbness in the upper and lower extremities, 
muscle spasms, muscle cramps, severe headaches, degenerative 
disc disease, respiratory problems, pneumonia, allergies, the 
loss of the veterans teeth, and his wifes miscarriages, all 
claimed as residual to Agent Orange exposure, the claim is 
denied.

A 20 percent disability rating for a cervical spine 
disability is granted, subject to laws and regulations 
controlling the disbursement of monetary benefits.


REMAND

Allergies and Respiratory Conditions

The veteran is seeking service connection for allergies and 
respiratory conditions.  The RO has addressed the veterans 
claim as a request to reopen a previously denied claim.  A 
final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. § 5108 (West 
1991).  A rating decision becomes final if no notice of 
disagreement is filed within one year from the date of 
mailing of the rating decision.  38 U.S.C.A. § 7105 (West 
1991).

The RO first denied the veterans claim for service 
connection for disability allergic rhinitis, chronic 
sinusitis, and residuals of pneumonia in a September 1977 
rating decision, which was mailed to the veteran in October 
1977.  The veteran wrote to VA in April 1978, asking to amend 
his claim to add additional disorders, and providing further 
argument to support his claim for service connection for 
allergy, residuals of pneumonia, and respiratory problems.

The Board finds that the veterans April 1978 correspondence 
constituted a timely notice of disagreement with the 
September 1977 rating decision denying service connection for 
respiratory problems.  The RO apparently did not recognize 
the veterans April 1978 correspondence as a notice of 
disagreement, and did not issue a statement of the case.  The 
Board finds that the veteran appealed the September 1977 
rating decision, and that the RO did not take action to 
review that appeal.  Therefore, the September 1977 decision 
did not become final.  Consequently, the Board finds that the 
RO should address the veterans claim not as a request to 
reopen a final denied claim, but as a direct claim for 
service connection for respiratory problems, taking into 
account all of the evidence.

PTSD

The veteran is seeking service connection for PTSD.  In the 
case of certain chronic diseases, including psychoses, 
service connection may be presumed if the disease became 
manifest to a degree of 10 percent disabling or more within 
one year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1997); 38 C.F.R. 
§§ 3.307, 3.309 (1996).

PTSD is a psychiatric disorder that arises from exposure to a 
psychologically traumatic event, or stressor.  For purposes 
of service connection, it is recognized that PTSD symptoms 
may first become manifest many years after exposure to 
stressors during service.  Service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
PTSD, credible supporting evidence that a claimed stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1996).

Additional evidentiary development is needed to determine 
whether service connection for PTSD is warranted.  The 
veterans medical records include VA and private mental 
health treatment notes and evaluations.  In some instances, 
the professionals who examined the veteran diagnosed PTSD; in 
others, they made different diagnoses.  A VA psychiatric 
evaluation should be performed to clarify the diagnosis.

The veteran has described events during service that could 
constitute a stressor related to the development of PTSD.  He 
reported that he helped to clean up human remains after three 
men, including two with whom he had trained, were killed in a 
Fire Detection Center (FDC) that was destroyed by mortar 
rounds.  His military records indicate that he served in 
Vietnam as an artillery surveyor.  Mr. J.E.M. wrote that he 
trained and served with the veteran, and he corroborated the 
events that the veteran reported.  Both the veteran and Mr. 
M. identified their unit as the Sixth Battalion, 84th Field 
Artillery, with a base camp at Camp Radcliff, in An Khe, 
Republic of Vietnam.  They reported that the FDC was shelled 
on their first night in the field, at a location 
approximately twenty kilometers north of Nha Trang.  The 
veterans military records indicate that his tour of duty in 
Vietnam began on April 29, 1968.  The RO should seek 
verification of the reported stressor through military 
records.  Specifically, they should seek records of the Sixth 
Battalion, 84th Field Artillery, based in An Khe, RVN, to 
determine whether soldiers in that unit were killed in a 
mortar attack on an FDC that occurred in the field, north of 
Nha Trang, in April or May of 1968.

Agent Orange Exposure - Skin Disorder

The veteran has reported that he has a chronic rash on his 
neck that began during service.  A VA dermatological 
examination should be performed to determine the diagnosis of 
his skin condition.


Agent Orange Exposure  Psychological Disorder

The veteran has claimed that he has psychological symptoms 
and disorders related to herbicide exposure.  One mental 
health professional who has examined the veteran diagnosed 
personality change due to toxic exposure, combined type; 
while other mental health professionals have provided 
different diagnoses. In a new VA psychiatric examination of 
the veteran, the examining psychiatrist should provide an 
opinion regarding the relationship between herbicide exposure 
and any psychological disorders that the veteran currently 
has.

Migraine Equivalence

In 1994, the veteran submitted a written claim for service 
connection for a condition that he described as migraine 
equivalence.  He wrote that the condition was characterized 
by periods of partial blindness.  He asserted that the 
condition began after VA medical professionals decreased the 
strength of headache medication that they had been giving 
him.

The veteran did not claim that the migraine equivalence 
condition began during service.  He did not claim that the 
condition was the result of events in service, nor that it 
was secondary to a service connected disability.  Thus, his 
claim was not a claim for compensation based on service 
connection, but a claim for benefits for additional 
disability claimed to be the result of VA medical treatment.  
That type of claim is governed under the provisions of 
38 U.S.C.A. § 1151.  Where it is determined that there is 
additional disability resulting from a disease or injury or 
an aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, compensation will be payable for 
such additional disability.  38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1997); 38 C.F.R. § 3.358(a) (1996).


The RO considered the veterans migraine equivalence claim 
according to the laws and regulations governing service 
connection claims.  They did not consider the claim under the 
provisions of 38 U.S.C.A. § 1151.  The Board therefore 
REMANDS the claim to the RO, for the RO to consider the claim 
under the provisions of 38 U.S.C.A. § 1151.

Accordingly, this case is REMANDED for the following:

1.  The RO should readjudicate the 
veterans claim for service connection 
for allergies and respiratory conditions 
as a direct claim for service connection, 
taking into account all of the evidence, 
both old and new.

2.  The RO should schedule a VA 
psychiatric evaluation of the veteran.  
Prior to the examination, the examiner 
must review the veterans claims file.  
The examiner should provide detailed 
findings and diagnosis of the veterans 
current psychiatric condition.  In 
particular, the examiner should indicate 
whether or not the veteran has PTSD, and 
should explain the reasons for that 
conclusion.  In addition, the examiner 
should provide an opinion as to the 
relationship, if any, between the 
veterans exposure to herbicides during 
service, and any psychological disorders 
that the veteran currently has.

3.  The RO should schedule a VA 
dermatological examination of the 
veteran.  The examiner should provide 
detailed findings and diagnoses.  In 
particular, the examiner should indicate 
whether the veteran has chloracne, 
another acneform disease consistent with 
chloracne, or porphyria cutanea tarda.

4.  The RO should contact the United 
States Army and Joint Services 
Environmental Support Group (ESG) for 
assistance in verifying the stressor 
reported by the veteran.  Specifically, 
the RO should ask ESG to search records 
of the Sixth Battalion, 84th Field 
Artillery, based in An Khe, RVN, to 
determine whether members of that unit 
were killed when mortar rounds hit an FDC 
located in the field, north of Nha Trang, 
in April or May of 1968.

5.  The RO should readjudicate the 
veterans claim for benefits based on 
migraine equivalence, evaluating it as a 
claim for benefits for additional 
disability claimed to have been incurred 
as a result of VA treatment.  In 
readjudicating the claim, the RO should 
consider the provisions of 38 U.S.C.A. 
§ 1151 and 38 C.F.R. § 3.358.

After the completion of the foregoing development, the RO 
should review the case.  The veteran and his representative 
should be furnished with the rating decision and supplemental 
statement of the case, and afforded an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for appellate consideration, if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).
- 2 -
